OAKES, Circuit Judge
(dissenting).
I dissent.
A “policy” intended to deter employees from seeking employment with others but not announced to those employees is not a policy. All three district judges found this “policy” undisclosed. To invent such a “policy” after the fact to punish the former employees who found employment with competitors is, in my view, arbitrary and capricious. The failure to disclose it shows that it was just such an invention. To condone such an invention in the name of discretion is to open the door to other unannounced “policies” that adversely affect employees whom Congress intended to protect by the disclosure provisions of ERISA, 29 U.S.C. § 1022(a)(1) (1982).
Profit-sharing plans are to encourage employees to come and to remain with an employer in lieu of some other form of compensation; they are deferred benefits, with tax advantages, and are distinct from pension plans which are designed to provide retirement benefits, a distinction which the majority opinion glosses over. Nor does this “policy” work to protect the trust corpus as the majority suggests; employees who do not go with competitors get their vested benefit on an accelerated basis; even the vested benefits of the employees here are required to be placed in segregated bank accounts. What happens is simply that employees who go with competitors do not have the use of the money in the meanwhile. And for the majority to say (at page 1146) that “[t]he consistency of [the] application [of the policy to refuse to grant acceleration] supports [the trustees’] assertion of impartiality” is simply a bit of judicial magic; the empty hat we were shown always had a rabbit in it.